DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 11 April 2022.  In view of this communication, claims 1 and 25-48 are now pending in the application, with claims 33-48 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 11 April 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 13, lines 8-10 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 112(b) have been addressed by the amendment to the claims.  Since the amendment to claim 1 has provided proper antecedent basis to all relevant limitations, this argument is persuasive and said grounds have been withdrawn.
The Applicant’s second argument (page 15, line 7 to page 17, line 8) alleges that the combination of Jang and Nakahara does not disclose the amended limitations of claim 1, and that the combination is improper.  Since neither Jang nor Nakahara discloses the amended limitations of claim 1, this argument is persuasive and the previous grounds of rejection under 35 U.S.C. 103 in view of Jang have been withdrawn.  However, new grounds of rejection have been made in view of newly found prior art.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myojin (JP 2010-172130 A), hereinafter referred to as “Myojin”.
Regarding claim 1, Myojin discloses a segment-core coupled body [10] (fig. 1; ¶ 0020), comprising: 
a plurality of segment cores [12], each including a core back [15] having an arc shape and a tooth [14] projecting from the core back [15] toward a radially inner side (fig. 1-2; ¶ 0020-0021); and 
a plurality of coupling portions [11] configured to couple the core backs [15] to one another, to thereby continuously and linearly arrange the plurality of segment cores [12] (fig. 1-2; ¶ 0020-0022), 
wherein the plurality of segment cores [12] are coupled to one another only by the plurality of coupling portions [11] (fig. 1-2, 4; ¶ 0020-0022), and 
wherein the plurality of segment cores [12] and the plurality of coupling portions [11] are each a laminated body of magnetic sheets (fig. 1b; ¶ 0016, 0019-0020), 

    PNG
    media_image1.png
    653
    822
    media_image1.png
    Greyscale

wherein the plurality of coupling portions [11] each include: 
a posture holding portion [34] adjacent to a gap [g] defined between adjacent core backs [15] (fig. 4; ¶ 0032); 
a first thin portion [39] configured to couple one corner portion [15a] of opposed corner portions [15a/15b] of the adjacent core backs [15] on an outer peripheral side and the posture holding portion [34] (fig. 4; ¶ 0032; the left-side thin portion connects the left-side core to the posture holding portion); and 
a second thin portion [40] configured to couple another corner portion [15b] of the opposed corner portions [15a/15b] of the adjacent core backs [15] on the outer peripheral side and the posture holding portion [34] (fig. 4; ¶ 0032; the right-side thin portion connects the right-side core to the posture holding portion), and 
  
    PNG
    media_image2.png
    314
    511
    media_image2.png
    Greyscale

wherein, when viewed from a lamination direction of the laminated body, the posture holding portion [34] projects toward a radially outer side with respect to the adjacent core backs [15] (fig. 4; the upward direction in fig. 4 corresponds to the radially outward direction shown in fig. 1).
Regarding claim 25, Myojin discloses the segment-core coupled body [10] according to claim 1, as stated above, wherein the plurality of segment cores [12] have a configuration in which side surfaces of adjacent core backs [15] in a circumferential direction are arranged in an arc shape under a state in which the posture holding portions [34] are separated at the first thin portion [39] and the second thin portion [40] (fig 1-2; the outer circumferential surface of each segment is arc-shaped).
Regarding claim 26, Myojin discloses the segment-core coupled body [10] according to claim 1, as stated above, wherein, when viewed from the lamination direction of the laminated body, an intersecting point of extension lines [a/b] of opposed sides of the adjacent core backs [15] is located on a radially outer side with respect to an imaginary line connecting outer peripheral sides of the adjacent core backs [15] (fig. 2; the extension lines “a” and “b” converge radially outside of, i.e. above, the connecting portion).

    PNG
    media_image3.png
    423
    719
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-29  and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myojin in view of Jang et al. (US 2015/0333577 A1), hereinafter referred to as “Jang”.
Regarding claim 27, Myojin discloses the segment-core coupled body [10] according to claim 1, as stated above.  Myojin does not disclose that the magnetic sheets for forming each of the plurality of posture holding portions [34] and being laminated on one another are fixed with use of a first fixing member.
Jang discloses a segment-core coupled body [10] (fig. 1-2; ¶ 0029) comprising a plurality of segment cores [10a1/10a2/etc.] coupled by a plurality of coupling portions including posture holding portions [13] (fig. 2; ¶ 0029, 0033-0034), wherein the magnetic sheets for forming each of the plurality of posture holding portions [13] and being laminated on one another are fixed with use of a first fixing member [15] (fig. 1, 7; ¶ 0029, 0041).

    PNG
    media_image4.png
    571
    504
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the segment cores of Myojin having fixing members as taught by Jang, in order to help the laminated core maintain its circular form and to increase the bonding force between the sheets of the laminated core thereby improving the squareness, i.e. alignment, of the core (¶ 0029 of Jang).
Regarding claim 28, Myojin, in view of Jang, discloses the segment-core coupled body [10] according to claim 27, as stated above, wherein Jang further discloses that the first fixing member [15] is a caulking portion or a welding portion (fig. 1, 7; ¶ 0029, 0041; Jang discloses the fixing members to be “caulking parts”).
Regarding claim 29, Myojin, in view of Jang, discloses the segment-core coupled body [10] according to claim 27, as stated above, wherein Jang further discloses that the laminated magnetic sheets for forming each of the plurality of the segment core [10a1/10a2/etc.] and being laminated on one another are fixed with use of a second fixing member [110/120] (fig. 1; ¶ 0030).
Regarding claim 31, Myojin, in view of Jang, discloses the segment-core coupled body [10] according to claim 29, as stated above, wherein each of the plurality of posture holding members [34] is connected at the first thin portion [39] to a part of a magnetic sheet for forming one core back [15a] of the adjacent core backs [15], and is connected at the second thin portion [40] to a part of a magnetic sheet for forming another core back [15b] of the adjacent core backs [15] (fig. 4; ¶ 0032; the left-side thin portion connects the left-side core to the posture holding portion, and the right-side thin portion connect the right-side core to the posture holding portion).
Regarding claim 32, Myojin discloses the segment-core coupled body [10] according to claim 27, as stated above, wherein each of the first thin portion [39] and the second thin portion [40] has a minimum width portion, and wherein the minimum width portion is located on an inner side of outer peripheral surfaces of core backs [15], to which the first thin portion [39] and the second thin portion [40] are coupled, and is located on an inner side of side surfaces of the core backs [15] (fig. 4; the minimum width of each thin portion occurs where the arcs of [35/36] and [37/38] are closest to one another).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myojin and Jang as applied to claim 29 above, and further in view of Kurosaki (US 2013/0276297 A1), hereinafter referred to as “Kurosaki”.
Regarding claim 30, Myojin discloses the segment-core coupled body [10] according to claim 29, as stated above.  
Jang does not disclose that the second fixing member [110/120] is a bonding portion (fig. 1; ¶ 0030; Jang discloses all of the fixing members as caulking parts).
Kurosaki discloses a segment-core coupled body [21] having fixing members in the lamination direction, wherein the fixing member is a bonding portion (fig. 8; ¶ 0078; Kurosaki teaches the use of “a connecting method such as caulking, bonding, or welding”, as each is a known equivalent for one another).
One of ordinary skill in the art would have recognized that caulking and bonding are known equivalents for fixing members as evidenced by Kurosaki (¶ 0078). Thus, it would have been obvious to one of ordinary skill in the art when the invention was made to substitute one known element, the bonding portion of Kurosaki, for another known equivalent element, the caulking portion of Jang, leading to the predictable result of securely fastening the adjacent laminations.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834